ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benoit Malouin on February 11, 2021.
The application has been amended as follows: 
Claims:
11.	(Currently amended) A turboprop or turboshaft engine comprising: an engine case; an output drive shaft having a front end configurable to drivingly engage a rotatable load; a low pressure (LP) turbine having an LP turbine shaft drivingly connected to the output drive shaft via a reduction gear box (RGB), an LP compressor drivingly connected to the LP turbine via an LP compressor shaft, the LP turbine disposed forward of the LP compressor; a mechanical connection between the LP compressor shaft and the LP turbine shaft, the mechanical connection disposed axially between the RGB and the LP turbine; a high pressure (HP) turbine drivingly connected to an HP compressor via an HP shaft, the HP compressor disposed forward of the LP compressor and in fluid communication therewith for receiving pressurized air therefrom, the HP turbine disposed aft of the LP turbine and in fluid communication therewith; wherein the RGB is mounted to a front face of the engine case in a position radially offset from the LP compressor shaft to provide axial access thereto via a front end of the turboprop or turboshaft engine, and wherein an access port is provided in the front face of the engine case, the access port being axially aligned with the LP compressor shaft and offset relative to the RGB, the access port selectively openable and closable between a closed position in which the LP compressor shaft is fully axially concealed behind 

Allowable Subject Matter
Claims 1-5, 7-8, 10-11, and 13-18 are allowed in view of the amendment filed on January 21, 2021 and the above Examiner’s Amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/HENRY NG/               Examiner, Art Unit 3741      

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741